                  Case 8:17-cv-01098-PX Document 118 Filed 01/21/20 Page 1 of 2




                                 UNITED STATES DISTRICT COURT

                                       DISTRICT OF MARYLAND

   CHAMBERS OF                                                                            6500 Cherrywood Lane
    Paula Xinis                                                                           Greenbelt, MD 20770
UNITED STATES DISTRICT JUDGE                                                              (301) 344-0653



                                               January 21, 2020

              Re:     17-1098, Skapinetz v. CoesterVMS.com, Inc. et al

                                            LETTER ORDER

      Status Report:

      On June 24, 2019, this Court granted Plaintiff Mark Skapinetz’s Motion for Summary Judgment
      and entered judgment as to liability against Defendants Brian Coester and CoesterVMS.Com,
      Inc. (“CoesterVMS”). ECF No. 106. In addition, Counsel for Defendant CoesterVMS moved
      to withdraw from representation, which this Court granted. Id. Thereafter, CoesterVMS failed
      to secure new representation. Skapinetz, in turn, moved for default judgment as to CoesterVMS.
      ECF No. 112.

      As to Defendant Brian Coester, who is represented, the Court scheduled a damages-only trial to
      begin March 17, 2020. ECF No. 111. Since scheduling the trial, Coester filed for bankruptcy,
      thus triggering the automatic stay provision set forth in 11 U.S.C. §362 as to this matter and to
      Coester only. ECF No. 117.

      In light of the automatic stay, the Court REMOVES the pretrial and trial dates from the court
      calendar. The parties are directed to notify the Court in a written status report once the automatic
      stay has been lifted.

      Additionally, the Court had previously discussed with counsel its reluctance to adjudicate
      Skapinetz’s motion for default judgment as to CoesterVMS (ECF No. 112) in advance of the
      damages-only trial against Coester because adjudicating the motion risks the possibility of
      inconsistent judgments in a matter factually identical as to both defendants. ECF No. 115. See
      In re Uranium Antitrust Litig., 617 F.2d 1248, 1262 (7th Cir. 1980) (noting that “[t]he possibility
      of two distinct determinations as to the damages arising out of a single price-fixing claim is,
      indeed, an inconsistency”, and that the result of “inconsistent verdicts as to damages . . . is
      erroneous and must be avoided); Anita’s New Mexico Style Mexican Food, Inc. v. Anita’s
          Case 8:17-cv-01098-PX Document 118 Filed 01/21/20 Page 2 of 2



Mexican Foods Corp., No. CIV.A. 97-510-A, 1998 WL 526770, at *2 (E.D. Va. Apr. 16, 1998)
(holding that “the assessment of damages against the defaulting defendant [ ] should await the
outcome of Plaintiff's claims against [the other defendant] in order to avoid the entry of
inconsistent damage awards.”); RBC Bank (USA) v. Epps, No. 4:11-CV-00124-RBH, 2012 WL
3308227, at *4 (D.S.C. Aug. 13, 2012) (adopting magistrate judge’s recommendation to deny
plaintiff’s motion for default judgment against defaulting defendants because “the risk
of inconsistent damages awards must be avoided.”).

Accordingly, the Court STAYS the case in its entirety, and DENIES without prejudice ECF No.
112, such that Skapinetz may later refile his motion for default judgment. Once the automatic
stay in the bankruptcy matter has been lifted, the Court will likewise lift the stay in this case and
reconvene the parties for a scheduling conference to discuss the timing of trial as to Coester, and
Skapinetz’ renewed default judgment motion as to CoesterVMS, should he wish to refile it.

Although informal, this correspondence constitutes an Order of the Court and shall be docketed
as such.

                                       Sincerely,

                                       /S/
                                       PAULA XINIS
                                       United States District Judge




                                                    2
